1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
     PAIGE A. CARLOVSKY,
4
                          Plaintiff,
5                                                       2:17-cv-01051-APG-VCF
     vs.                                                ORDER
6    DITECH FINANCIAL LLC fka GREEN TREE
     SERVICING, LLC, a Delaware limited liability
7
     corporation; and THE BANK OF NEW YORK
8
     MELLON FKA THE BANK OF NEW YORK
     MELLON AS TRUSTEE FOR THE
9    CERTIFICATEHOLDERS OF CWMBS, INC.,
     CHL MORTGAGE PASS-THROUGH TRUST
10   2007-14 MORTGAGE PASSTHROUGH
     CERTIFICATES, SERIES 2007-14, a Delaware
11   limited liability corporation,

12                        Defendants.

13         Before the court is the Paige A. Carlovsky v. Ditech Financial LLC, et al., case number 2:17-cv-

14   01051-APG-VCF.

15         Accordingly,

16         IT IS HEREBY ORDERED that a status hearing is scheduled for 3:00 PM, January 15, 2020, in

17   Courtroom 3D.

18         DATED this 8th day of January, 2020.
                                                              _________________________
19                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
